BAILES, Judge.
This is an action by a minority stockholder in a family corporation, N. Cefalu Company, Inc., to place the corporation in receivership under the provisions of LSA-R.S. 12:751 et seq. The matter was tried on the merits and submitted on briefs. On November 28, 1967, judgment was rendered in favor of the defendant corporation and against plaintiff, rejecting and dismissing her demands at her costs. This *224judgment was read and signed on the 15th day of February, 1968, and notice was mailed the same day. Plaintiff moved for and was granted an appeal on March 11, 1968, and filed the requisite bond on April 1, 1968.
This appeal is not timely. We note this defect ex proprio motu and dismiss the appeal. Appeals from judgments appointing or refusing to appoint receivers to corporations must be taken and perfected within 10 days from the entry of the order. LSA-R.S. 12:755; Stringer v. Consumers Credit Corporation, La.App., 97 So.2d 453. See also, Comments, LSA-C.C.P. Article 2086. Plaintiff’s appeal herein was not taken until 25 days after the judgment refusing to appoint a receiver was signed and was not perfected until after the elapse of 46 days.
Appeal dismissed.